Citation Nr: 1645460	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a hernia/groin disability.  



REPRESENTATION



Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1954 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of service connection for a hernia/groin disability.  He contends that he was stationed aboard the USS Bennington from 1955 to 1958 and that, in the summer of 1956, he had hernia surgery in the left groin and testical area.  He claims that he still has pain in his left groin and testical area.  

Service treatment records show that in July 1955 the Veteran was admitted for left scrotal swelling associated with a dragging sensation in that area for the past two years.  Physical examination was negative except for a moderate sized left varicocele.  A left varicocelectomy was performed.  In August 1958, left hydrocele cause undetermined was diagnosed.  

The Veteran reports continued pain in the left groin and testical area since service and service treatment records show treatment/surgery for left varicocele and hydrocele which have similar symptoms of a hernia.  VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the Veteran has not been afforded a VA examination in relation to his claim for service connection, a remand is warranted. 

Furthermore, in his February 2013 notice of disagreement, the Veteran indicated that he had surgery performed by Dr. P.  Although he was unsure of the date, on remand an attempt should be made to locate and associate these records with the file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder VA outpatient treatment records since April 2016.

2.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disability to include records from Dr. P.  All attempts to procure such records must be documented in the file.

3.  Thereafter, schedule the Veteran for a VA examination to determine if he has a hernia/groin disability that is related to his service.  Access to the electronic claims files must be made available to the examiner for review.  

The examiner is requested to clarify the disability(ies) claimed by the Veteran, and to identify all current hernia/groin disability(ies) diagnosed at the examination, or diagnosed in the record.  Thereafter, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that any current disability had its onset in or is otherwise related to his military service.  In so doing, the examiner must consider the in-service hydrocele surgery in 1958, the in service manifestations and the Veteran's history and contentions.  Any opinion offered must be supported by a complete and fully reasoned rationale.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

